PER CURIAM.
We affirm without prejudice to the petitioner’s right to file an appropriate rule 3.800 motion that complies with the requirements of State v. Mancino, 714 So.2d 429 (Fla.1998), and Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998).1
BARFIELD, C.J., and WOLF and DAVIS, JJ., concur.

. We would note that one of the reasons given by the trial court for denying relief was that petitioner had previously raised identical issues pursuant to a rule 3.800(a) motion which had been denied and from which petitioner had not taken a timely appeal. We are unable to determine whether the trial court’s finding was correct because neither the prior motion nor the order is contained in the record. Nothing herein, however, shall be construed to allow any subsequent motion to raise issues which have been previously addressed by the trial court and not timely appealed. See Price v. State, 692 So.2d 971 (Fla. 2d DCA 1997).